
	

115 SRES 717 ATS: Honoring the life and legacy of Rebecca Teresa Weichhand.
U.S. Senate
2018-12-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		2d Session
		S. RES. 717
		IN THE SENATE OF THE UNITED STATES
		
			December 6, 2018
			Mrs. Feinstein (for herself, Mr. Grassley, Mr. Blunt, Ms. Klobuchar, Ms. Heitkamp, Mr. Casey, Mr. Blumenthal, Mr. Wyden, Mr. Brown, Mr. Peters, Mr. Warner, Mr. Tillis, Mr. Roberts, Mr. Cassidy, Mr. King, Mr. Boozman, Mrs. Murray, and Mr. Hatch) submitted the following resolution; which was referred to the Committee on the Judiciary
		
		December 13, 2018Committee discharged; considered and agreed toRESOLUTION
		Honoring the life and legacy of Rebecca Teresa Weichhand.
	
	
 Whereas Rebecca (Becky) Teresa Weichhand was born on February 25, 1982; Whereas Rebecca Teresa Weichhand was from Stevensville, Michigan, a town of just over 1,000 people, 1 stop light, and a noon whistle to call the farmers in from the fields for lunch;
 Whereas, at the age of 10, Rebecca Teresa Weichhand knew she wanted to be a lawyer; Whereas, in her first year of college, on a trip to Romania to volunteer with abandoned children in hospitals and orphanages, Rebecca Teresa Weichhand knew she wanted to use the law to support families and ensure that every child had a place to call home;
 Whereas Rebecca Teresa Weichhand earned a bachelor’s degree from Cornerstone University and a law degree from Regent University;
 Whereas, during law school, Rebecca Teresa Weichhand was named a Blackstone Legal Fellow and spent a summer in Strasbourg, France, participating in the Regent Human Rights Program;
 Whereas Rebecca Teresa Weichhand served tirelessly as a passionate advocate for children in foster care and the importance that every child have a forever family;
 Whereas, as an intern for the Congressional Coalition on Adoption Institute in 2008, Rebecca Teresa Weichhand found her home base for her career and platform for service;
 Whereas, as Policy Director for the Congressional Coalition on Adoption Institute from 2009 to 2014, Rebecca Teresa Weichhand—
 (1)worked closely with Members of Congress and congressional staff to raise awareness about adoption, foster care, and issues impacting the welfare of children; and
 (2)led 3 major international policy projects focused on the welfare of children in Haiti, Ethiopia, Ghana, Kenya, Malawi, Rwanda, Uganda, and Guatemala;
 Whereas, as Executive Director for the Congressional Coalition on Adoption Institute from 2014 to 2018, Rebecca Teresa Weichhand—
 (1)led with passion, gratitude, and an unwavering voice for children in need of families; and (2)played an integral role in supporting the Federal adoption tax credit (section 23 of the Internal Revenue Code of 1986);
 Whereas, while serving at the Congressional Coalition on Adoption Institute, Rebecca Teresa Weichhand—
 (1)initiated the Foster Youth Internship policy report project, where former foster youth provide detailed recommendations on child welfare policy to Members of Congress;
 (2)oversaw the completion of 11 annual policy reports; and (3)served as an advisor, mentor, friend, and extended family member to 11 classes of foster youth interns;
 Whereas, through tireless work at the Congressional Coalition on Adoption Institute, Rebecca Teresa Weichhand—
 (1)played a significant role in the Angels in Adoption program, recognizing the contributions of individuals, families, and organizations across the United States to children through adoption and improvements in the foster care system; and
 (2)expanded the scope of the Angels in Adoption program to connect Angels to Members of Congress and congressional staff, enhancing—
 (A)the reach of the personal stories of the Angels; and (B)advocacy for children in need of families;
 Whereas Rebecca Teresa Weichhand was a person of strong faith and lived her beliefs through actions of generosity, kindness, and service to others;
 Whereas Rebecca Teresa Weichhand passed away on November 27, 2018, after a courageous battle with cancer; and
 Whereas the Senate should continue to work in a bipartisan manner to improve outcomes for all at-risk children, with the goal of ensuring that every child has a forever family: Now, therefore, be it
		
	
 That the Senate— (1)recognizes the dedication of Rebecca Teresa Weichhand to the children in our world who are in need of a permanent, safe, and loving family and the accomplishments and advocacy of Rebecca Teresa Weichhand on behalf of those children;
 (2)honors the memory of Rebecca Teresa Weichhand by expressing the intent of the Senate to continue working in a bipartisan manner to improve outcomes for youth in foster care, with the goal of ensuring that every child has a forever family; and
 (3)encourages the people of the United States to follow the example of Rebecca Teresa Weichhand in expressing kindness, love in action, and compassion for those who need it most.
			
